Title: To George Washington from Samuel Huntington, 21 February 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia Feby 21. 1780
          
          your Excellency’s Letters of the 8th, 14th, & 17th Instant have been received and laid before Congress.
          Enclosed you will receive a Memorial from Capt. Ebenr Greene one of the Hostages at the Cedars and an Act of Congress of the 19th Instant referring the Memorial to the Commander in Chief to take such Measures relative to those Hostages as he

shall Judge most expedient. I have the honour to be with perfect Esteem your Excy’s hble servt
          
            Sam. Huntington President
          
        